Action to recover for personal injuries sustained as the result of a collision between an automobile and a standing trolley car in the State of Connecticut. Plaintiff, at the time of the accident, was riding as a guest in defendant’s car. Appeal by plaintiff from the judgment dismissing her complaint at the close of the case. Judgment reversed on the law and a new trial granted, costs to appellant to abide the event. We are of the opinion that the plaintiff proved facts within the Connecticut statute which required a determination by the jury. Lazansky, P. J., Kapper and Davis, JJ., concur; Hagarty and Seudder, JJ., dissent and vote to affirm upon the ground that the proof failed to show either heedlessness or a reckless disregard of the rights of others on the part of the defendant, but showed only ordinary negligence, and, therefore, there was nothing to submit to the jury.